Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DJ Donnelly appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing this action pursuant to Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Donnelly v. Bank of Am. Corp., No. 8:09-cv-00910-HMH, 2009 WL 4042692 (D.S.C. Nov. 19, 2009). We deny the motions for discovery and dispense with oral argument *999because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.